Citation Nr: 0909458	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-37 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arteriosclerotic 
heart disease (coronary artery disease), claimed as secondary 
to service-connected diabetes mellitus.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to September 1971.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2006 rating decision of the New York, New York 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied service connection for PTSD 
and arteriosclerotic heart disease (ASHD).  In the Veteran's 
December 2007 VA Form 9, substantive appeal, he requested a 
Travel Board hearing.  In a statement received in December 
2008, the Veteran withdrew his request for a hearing before 
the Board and also indicated that he no longer wanted to be 
represented by the New York State Division of Veterans' 
Affairs.

The claim of service connection for ASHD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDING OF FACT

The Veteran is not shown to have engaged in combat; there is 
no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by independent and 
credible supporting evidence.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  March 2006 and July 2006 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in July 2006.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.
B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The Veteran's STRs, including his April 1971 service 
separation physical examination report, are silent for any 
complaints, findings, treatment, or diagnosis of a 
psychiatric disability, to include PTSD.  His October 1972, 
September 1973, and April 1990 reports of medical history and 
physical examination reports from the New York Air National 
Guard are also silent for any complaints, findings, or 
diagnosis of a psychiatric disability, to include PTSD.

Service personnel records reflect that the Veteran served in 
Vietnam from December 1969 to December 1970.  His military 
occupational specialty while in Vietnam was an electrical 
specialist.  He was stationed at Cam Ranh Bay Air Base from 
December 13, 1960 through January 3, 1970, and at Tan Son 
Nhut Air Base from January 4, 1970 through January 8, 1971.  

The Veteran did not receive any awards or decorations 
specifically denoting combat participation, and the record 
does not contain evidence otherwise showing that he engaged 
in combat with the enemy.  Notably, his duties as an 
electrical specialist were of a non-combat nature.  The 
meaning of engaged in combat with the enemy requires that the 
Veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  

The Veteran has alleged that on the day he arrived in Cam 
Ranh Bay, the air base was subject to rocket attacks, and 
that he witnessed the death of one Marine and three wounded.  
He was unable to provide names for these individuals.  He 
also alleged that while he was stationed at Tan Son Nhut, the 
air base came under rocket fire multiple times, and that he 
witnessed the killing and wounding of many servicemen; he did 
not know any of their names.  He further alleged that he was 
present during a bombing of the Red Cross in Saigon, and that 
two persons were killed while many others were injured.  He 
was unable to provide names for these individuals.

In an attempt to verify the Veteran's alleged stressors, 
extracts from the Air Base Defense in the Republic of Vietnam 
from 1961 to 1973 were obtained.  These records show that Cam 
Ranh Bay Air Base and Tan Son Nhut Air Base were attacked 
both prior to and subsequent to the Veteran's service in both 
locations, but not while he was stationed there.  
Specifically, between December 1969 and January 1970, Cam Ran 
Bay Air Base was attacked on December 7, 1969; January 6, 
1970; January 7, 1970; January 9, 1970; and January 13, 1970.  
One U.S. soldier was wounded in action during the January 9, 
1970 attack; there were no other reported casualties during 
any of the other attacks.  The only reported attack on Tan 
Son Nhut Air Base between December 1969 and February 1971 was 
on December 19, 1969.  As military records do not support the 
Veteran's claims that he was subject to in-coming rocket fire 
during his periods of service at Cam Ranh Bay Air Base and 
Tan Son Nhut Air Base, his account that he witnessed the 
killing and wounding of many servicemen during rocket attacks 
is deemed not credible.  [Notably, VA is unable to verify the 
Veteran's allegations that he was present during a bombing of 
the Red Cross in Saigon, as it is not a military base, and 
the Veteran was advised of such during a December 2008 
telephone conversation.]  

The Board notes that VA treatment records and the July 2006 
VA examination report show diagnoses of PTSD.  However, these 
diagnoses are based on the Veteran's unsupported history of 
having been subject to rocket fire while stationed in Vietnam 
and witnessing individuals being killed and wounded.  
[Significantly, in the introduction of the July 2006 VA 
examination report, the examiner stated, "Since the primary 
source of information provided was the patient as his own 
informant, the accuracy of this examination and impression 
derived cannot be assumed."]  A medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an 
opinion by a mental health professional based on a 
postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence that he has a diagnosis of PTSD is insufficient to 
establish that the PTSD is service-related, so as to 
substantiate a claim of service connection.  

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  As a threshold 
requirement for establishing service connection for PTSD is 
not met, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply and the claim must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

Disability which is proximately due to, or the result of, a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability.  

The Veteran seeks service connection for ASHD as secondary to 
his service-connected diabetes mellitus.  VA outpatient 
treatment records show diagnoses of ASHD and coronary artery 
disease.  The only medical opinion directly addressing the 
issue of secondary service connection was on March 2008 VA 
examination, when the examiner opined that a review of the 
Veteran's claims file showed that his heart problems pre-
dated his onset of diabetes mellitus.  However, the examiner 
did not address whether any of the Veteran's heart problems 
were aggravated by his diabetes mellitus.
Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the record contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of disability, and indicates 
that the claimed disability or symptoms may be associated 
with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Given 
the circumstances described above, another VA examination is 
clearly indicated.

Also, in support of his claim of service connection for ASHD, 
the Veteran submitted a January 2008 statement from Dr. 
B.D.N. stating that when the Veteran was admitted to 
Winthrop-University in July 1990 for chest pain and 
subsequent quadruple coronary artery bypass graft (CABG), his 
serum glucose determinations during that hospitalization were 
recorded as: 96, 94, 156, 100, 199, 180, 169, 177, 140, 121, 
108, and 107.  Dr. B.D.N. then stated that, "Many of these 
values are clearly in the diabetic range," and opined that, 
"[the Veteran's] heart disease is indeed caused by coronary 
artery disease due to diabetes mellitus."  A review of the 
record did not reveal copies of the Veteran's records from 
his July 1990 hospitalization for CABG.  The record on which 
a medical opinion is premised is pertinent evidence as it has 
bearing on the probative value of the opinion.  [Notably, 
there appears to be some uncertainty as to where the Veteran 
was hospitalized for his CABG in 1990 as an August 1993 VA 
treatment record indicates that the surgery was performed 
"At St. Albans."]  

The appellant is advised that governing regulation provides 
that when evidence requested in connection with a claim for 
VA benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).   

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he received in connection 
with his July 1990 CABG, and to provide 
the releases necessary for VA to obtain 
records of all such treatment or 
evaluation.  The RO should secure copies 
of complete clinical records of all such 
treatment from the identified treatment 
providers, and should specifically seek 
the records of serum glucose findings 
noted by Dr. B.D.N. in his January 2008 
statement.  If the records are 
unavailable, Dr. B.D.N. should be asked to 
identify the source of the information he 
provides (and if he indicates that it is 
clinical records or official documents, 
copies of such should be secured).  

2. 	The RO should then arrange for the 
Veteran to be examined by a cardiologist 
to determine whether any of his cardiac 
disability was caused or aggravated by his 
service-connected diabetes mellitus.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
Any indicated tests or studies should be 
completed.  The examiner should list (by 
medical diagnosis) each heart disability 
entity found, and as to each diagnosis 
indicate whether it was (a) caused or (b) 
aggravated by the Veteran's diabetes 
mellitus.  If the examiner determines that 
a cardiovascular disability was not 
caused, but was aggravated, by the 
Veteran's diabetes, the examiner should 
indicate, to the extent possible, the 
degree of disability 
(pathology/impairment) that is due to such 
aggravation.  The examiner must explain 
the rationale for all opinions given.

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


